DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first spring and a second spring located within the housing” [emphasis added] must be shown or the feature(s) canceled from the claim(s). The springs are only shown in association with the device in an exploded configuration (see Fig. 7) and not illustrated in a functionally assembled configuration so as to give proper context to the functional use limitation of “wherein pressing the actuator releases the first spring and the second spring thereby delivering the dose of medicine to the skin of the user”. Specifically, in the specification the two springs (144 and 156) are described as a torque receiving spring (144) and a second spring (156) which “maintains a forward force on the plunger, vial and needle”. Par. 59 recites “actuator 150 is pressed by the user. Actuation releases the springs and other elements such that the desired dosage is delivered from the vial at the depth selected with the depth selector” – however to the extent that the operative arrangement of these components is not illustrated (see Fig. 7 which only shows an unassembled configuration) the drawings do not sufficiently illustrate this functionally claimed feature.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-39, 41, 43, 44, 46,   is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0018776 (“Schenker”) in view of WO 2016/125953 (“Lee”)
Regarding Claim 31, Schenker discloses a device (Figs. 1, 2) for self-administering of a medicine by a user (Abstract), the device comprising:
A housing (4, 5) comprising a forward housing element (5) and a rear housing element (4);
A medicine vial (14) located in the forward housing element (see Fig. 2C);
A plunger (14a, 8) located in the medicine vial (see Fig. 2C);
A first spring (11a) and a second spring (11b) located within the housing (see e.g. Fig. 16 – see Par. 61, 62 which provides for clear modification of 11 to comprise two springs as directed in place of a single spring);
A needle (not shown – see Par. 121);
A dosage adjuster (3) at an end of the rear housing element; and
An actuator (7) configured to allow self-administration of the medicine by the user (Par. 134),
Wherein the dosage adjuster is configured to change a dose of medicine to be administered (Abstract), and
Wherein pressing the actuator releases the first spring and the second spring thereby delivering the dose of medicine into the skin of the user (Par. 18, 140, 53, 61, 62).
Schenker discloses the invention substantially as claimed except the system further comprises a “depth selector” at a first end of the forward housing element which is “configured to change an extent to which the needle extends from the device”. However, Lee describes a related self-administration injection system that likewise provides for adjustable dosing of medicament to be delivered (Abstract) and also includes a depth selector (37, 16) at a first end of a forward housing element (11b) wherein the depth selector is configured to change an extent to which the needle (12) extends from the device (Abstract; “the guide 16 is a multi-stage stepped portion of a structure in which a plurality of groove portions having different depths are arranged in succession… any one of the grooves of the multi-stage stepped portion 19, for example, 0.9mm, 1.2mm, 1.5mm, and 2.0mm, is formed by turning the guide 16. By fitting the grooves to the positioning projections 28 in the stopper ring 18, the guide withdrawal length, i.e. the drug injection depth, can be adjusted. In addition, the indicator 37 is provided as a means for confirming the depth adjustment state of the guide 16”). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Schenker with a depth selector at the first end of the forward housing element, as disclosed by Lee, in order to permit a user to adjust the extent to which the needle extends from the device thereby allowing the user to adjust the penetration depth and ensure that the medicament is delivered to the proper target depth for the particular medicament/administration route (e.g. subcutaneous, intradermal, intracutaneous, intramuscular…etc.).
Regarding Claim 32, Schenker discloses the forward housing element is configured to contain the medicine to be self-administered by the user (via the vial 14) and the rear housing element is configured to allow actuation of the device by the user (via presenting to actuation member and the springs).
Regarding Claim 33, the needle of Schenker is replaceable (see Figs. 1 – note the screw threads circa 14b whose function is readily apparent to the ordinary artisan particular in light of Par. 121) and furthermore the application of separable/replaceable parts is an obvious hallmark of industrial design, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), particularly to the extent that such replaceability would allow for dirty needles to be removed and disposed of, damaged needles to be replaced, different gauge needles to be used with the same device…etc.
	Regarding Claim 34, Schenker, as modified in view of Lee, utilizes a depth selector (see Lee) which comprises one or more detents and complementary protrusions on the depth selector and/or the forward housing element configured to indicate when a certain depth has been selected and/or maintain the depth selector and the needle in a selected position (see “stopper ring” 18, “multistage stepped portions” 19, and  “indicator” 37; Fig. 2 – Lee).
	Regarding Claim 35, Schenker discloses the needle is part of a needle assembly having a needle base in which the needle is anchored (see Par. 121 – i.e. the base comprises the mounting hardware at the distal end which permits the needle to be affixed to the connector). See also, generally Lee (Fig. 2, 3, and 8) which illustrates the known state of the art whereby needles are provided in conjunction with a mounting hub to permit them to be affixed to the injection device in communication with the medicament vial, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a hub provided to connect the needle as part of a needle assembly having a needle base (i.e. the hub, per se) to which the needle is anchored to permit it to be affixed to the forward end of the injection device in a known, suitable, and predictable fashion.
	Regarding Claim 36, Schenker, as modified by Lee, provides a needle guide (i.e. the interior lumen of 16 – see Lee), the needle guide configured to guide the needle as the needle penetrates the skin (see Fig. 10 – Lee) whereby the instant specification is permissive to the needle guide being an adjustable portion of the depth adjuster (see Par. 55 of the instant invention).
	Regarding Claim 37, Schenker, as modified by Lee, provides for a distance between the depth selector and the housing decreases as the depth selector is screwed and the distance increases as the depth selector is unscrewed (see Lee, Fig. 1 and 8 – “select the injection depth with rotating the guide”).
	Regarding Claim 38, Schenker, as modified by Lee, provides for the depth selector (see 37 – Lee) and the dosage adjuster (see 4d, 10 – Par. 139, Schenker) include indicators.
	Regarding Claim 39, Schenker discloses a drive sleeve (e.g. 2) connected to the dosage adjuster (see Figs. 2).
	Regarding Claim 41, Schenker discloses torque is applied to the second spring during rotation of the dosage adjuster (see Par. 61, 62 – i.e. wherein the spring may comprise a “torsion” spring).
	Regarding Claim 43, Schenker, as modified by Lee, provides for the depth selector is configured to rotate to change an extent to which the needle extends from the device (see Lee as applied above).
	Regarding Claim 44, Schenker discloses the dosage adjuster is configured to rotate to change a dose of medicine to be administered (Abstract).
Regarding Claim 46, Schenker, as modified, provides for the depth selector and the dosage adjuster form a selection assembly – i.e. an assembly of features which allow depth and dose to be adjusted. While neither Schenker nor Lee do not explicitly disclose that these “directly correspond” to measurements on a measurement guide, Examiner first notes that the “measurement guide” is not specifically required by the claims and as such the instant claim does not further limit the device beyond what is already disclosed and/or obvious over modified Schenker as characterized above. Examiner submits that the existence of a measuring guide (understood to only be functionally required) with measuring indicia that are also paired with depth measurements (see Fig. 1 wherein the indicia on Lee is provided) and volume measurements (see 10 of Schenker) where indicia is provided measuring the dosage is not within the purview of the instant claim – particularly given the broad scope of the term “guide” (which could be understood as anything from a medical textbook, internet resource, or an actual measurements on a ruler) in further consideration with printed matter doctrine, see e.g. See Praxair Distribution, Inc. v. Mallinckrodt Hospital Products IP Ltd., 890 F.3d 1024, 1038 (Fed. Cir. 2018) and AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1063-64 (Fed. Cir. 2010).
Claim(s) 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0018776 (“Schenker”) in view of WO 2016/125953 (“Lee”) as applied above, and further in view of U.S. Patent No. 5,480,387 (“Gabriel”)
	Regarding Claim 45, Schenker, as modified by Lee, provides for a device which is configured to adjust the depth of the needle and the dosage adjuster is configured to adjust the dose of the medicine based on ANY reason – inclusive to  a measured diameter and a measured height of a skin lesion or skin disorder. 
However, to the extent that Schenker only explicitly suggests injection of insulin the following is presented. While Gabriel discloses that insulin is known to be injected by such auto-injectors “any other fluids that must be injected” can also be employed (see Col. 15, Ln. 57-Col. 16, Ln. 10). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the vial of Schenker with any other injectable medication, as disclosed by Gabriel, including those suitable for injection to treat skin disorders/lesions – whereby B12 is known to be once such medicament and is specifically mentioned by Gabriel, thereby allowing the device to be purposed to injection of ANY injectable liquid thereby increasing the marketability of the device by permitting it to treat a plurality of different disorders. Again, Examiner submits that the dose/depth of the invention of modified Schenker can be adjusted, as part of the device, for ANY reason and is therefore inclusive to be adjusted based on measurements of a skin disorder/lesion without modification (other than the medicament as suggested by Gabriel to be variable).
Claim(s) 31-33, 35-37, 39-41, 43, 44, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,042,977 (“Bechtold”) in view of U.S. Publication No. 2015/0018776 (“Schenker”).
	Regarding Claim 31, Bechtold discloses a device (10) for self-administering a medicine by a user (Abstract), the device comprising:
	A housing (A,B) comprising a forward housing element (A) and a rear housing element (B);
A medicine vial (12) located in the forward housing element (see Fig. 2);
	A plunger (17, 18) located in the medicine vial (see Fig. 2);
A first spring (105) located within the housing (see Fig. 2);
A needle (16);
A depth selector (45, 46)  at a first end of the forward housing element;
A dosage adjuster (74, see also inter alia 89 - particularly the rotational function of the knob in association with the underlying components which mechanically permit rotation of the knob to materially affect the adjustment of dosage volume) at an end of the rear housing element (see Fig. 2); and
An actuator (11) configured to allow self-administration of the medicine by the user;
Wherein the depth selector is configured to change an extent to which the needle extends from the device (Col. 4, Ln. 24-48);
Wherein the dosage adjuster is configured to change a dose of medicine to be administered (Col. 10, Ln. 12-18), and
Wherein pressing the actuator releases the first spring thereby delivering the dose of medicine into the skin of the user (Col. 10, Ln. 19-36).
Bechtold discloses the invention substantially as claimed except that the device further comprises a “second spring” located within the housing which is released via “pressing the actuator” to “thereby deliver[ing] the dose of medicine into the skin of the user”. Bechtold does describe a “restoring spring” (29), but does not describe its “release” upon “pressing the actuator” – rather this spring is understood to maintain a distal urging on the holder sleeve (20) via positioning between shoulders (25, 38).
However, Schenker discloses a related injection device which likewise uses discharge spring(s) to affect biasing of the piston/plunger element to inject a dose via stored energy of the spring (Par. 53). Schenker discloses that the discharge spring may be affected as a single discharge spring or first and second discharge springs (Par. 61, 62) affected as either compression or torsion springs, wherein Schenker discloses that two springs allows for either parallel or series operative connection of these springs (Par. 61) which allows for greater control over the spring force to either construct spring constants which are additive or effective spring forces which remain equal over relatively long spring travel (Par. 61). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the single spring of Bechtold with a two spring configuration, as disclosed by Schenker, whereby the springs may be presented in either parallel or in series such that they may either operate in an additive effect thereby increasing the spring constant and spring force to or allow the spring force to remain equal over a longer spring travel thereby allowing for larger doses to be delivered over a longer rate of travel without diminishing force. Furthermore, it has been held that the duplication of the working parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), particularly where the prior art clearly suggests that such a modification is known, predictable, and will confer any particular benefits as noted therein.
Regarding Claim 32, Bechtold discloses the forward housing element is configured to contain the medicine (via the presence of the vial – see Fig. 2) to be self-administered by the user and the rear housing element is configured to allow actuation of the device by the user (via the presence of the actuator element and the driving spring(s) – see Fig. 2).
Regarding Claim 33, Bechtold discloses that the needle is replaceable (RE: “the needle 16 should be replaced after each injection with a new, sterile needle”).
Regarding Claim 35, Bechtold discloses the needle is part of a needle assembly having a needle base in which the needle is anchored (see Fig. 2).
Regarding Claim 36, Bechtold discloses a needle guide (i.e. the tubular distal end of the housing – see circa 33”) the needle guide configured to guide the needle as the needle penetrates the skin (see Fig. 4).
Regarding Claim 37, Bechtold discloses a distance between the depth selector and the housing decreases as the depth selector is screwed and the distance increases as the depth selector is unscrewed (Col. 4, Ln. 24-48).
Regarding Claim 39, Bechtold discloses a drive sleeve (62) connected to the dosage adjuster (see Fig. 3).
Regarding Claim 40, Bechtold discloses a ratchet mechanism (126) that only permits rotation in one direction with respect to a reset ring (see Fig. 15), wherein each click of the ratchet mechanism corresponds to an increase in the dose of medicine (see Col. 10, Ln. 12 – Col. 11, Ln. 2).
Regarding Claim 41, Bechtold discloses the invention substantially as claimed except for explicitly reciting whether torque is applied to the second spring during rotation of the dosage adjuster. Bechtold discloses that the spring is “tensed” via rotation of the dose adjusting member but fails to recite whether this spring is tensed in a purely axial manner or if the spring is tensed through the application of torque. However, Schenker discloses that such springs operate equally well as either pure compression springs or as torsion springs (Par. 48, 62, 125, 141, 159, 163, 165, 186). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the second spring of the modified invention of Bechtold as a torsion spring whereby torque is applied to the spring during loading of the spring via the dosage adjuster, whereby Schenker discloses that such torsion springs are well-known in the art for the utility of supplying an injection force to a piston in an auto-injector to obtain a known and predictable outcome.
Regarding Claim 43, in Bechtold the depth selector is configured to rotate to change an extent to which the needle extends from the device (Col. 4, Ln. 24-48).
Regarding Claim 44, in Bechtold the dosage adjuster is configured to rotate to change a dose of medicine to be administered (Col. 10, Ln. 12-18).
Regarding Claim 46, Bechtold provides for the depth selector and the dosage adjuster form a selection assembly – i.e. an assembly of features which allow depth and dose to be adjusted. While Bechtold does not explicitly disclose that these “directly correspond” to measurements on a measurement guide, Examiner first notes that the “measurement guide” is not specifically required by the claims and as such the instant claim does not further limit the device beyond what is already disclosed and/or obvious over Bechtold as characterized above. Examiner submits that the existence of a measuring guide (understood to only be functionally required) with measuring indicia that are also paired with depth measurements (see e.g. number or rotations of 46 in Bechtold) and volume measurements (see number of unites as conveyed by 89 in Bechtold) is not within the purview of the instant claim – particularly given the broad scope of the term “guide” (which could be understood as anything from a medical textbook, internet resource, or an actual measurements on a ruler) in further consideration with printed matter doctrine, see e.g. See Praxair Distribution, Inc. v. Mallinckrodt Hospital Products IP Ltd., 890 F.3d 1024, 1038 (Fed. Cir. 2018) and AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042, 1063-64 (Fed. Cir. 2010).
Claim(s) 34, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,042,977 (“Bechtold”) in view of U.S. Publication No. 2015/0018776 (“Schenker”) as applied above, and further in view of WO 2016/125953 (“Lee”).
Regarding Claims 34, Bechtold discloses the invention substantially as claimed except that the depth selector comprises one or more detents and complementary protrusions provided between the depth selector and/or the forward housing element configured to indicate when a certain depth has been selected and/or maintain the depth selector and the needle in a selected position. 
However, Lee describes a related self-administration injection system that likewise provides for adjustable dosing of medicament to be delivered (Abstract) and also includes a depth selector (37, 16) at a first end of a forward housing element (11b) wherein the depth selector is configured to change an extent to which the needle (12) extends from the device (Abstract; “the guide 16 is a multi-stage stepped portion of a structure in which a plurality of groove portions having different depths are arranged in succession… any one of the grooves of the multi-stage stepped portion 19, for example, 0.9mm, 1.2mm, 1.5mm, and 2.0mm, is formed by turning the guide 16. By fitting the grooves to the positioning projections 28 in the stopper ring 18, the guide withdrawal length, i.e. the drug injection depth, can be adjusted. In addition, the indicator 37 is provided as a means for confirming the depth adjustment state of the guide 16”). Where Lee, provides for a distance between the depth selector and the housing decreases as the depth selector is screwed and the distance increases as the depth selector is unscrewed (see Lee, Fig. 1 and 8 – “select the injection depth with rotating the guide”) which comprises one or more detents and complementary protrusions on the depth selector and/or the forward housing element configured to indicate when a certain depth has been selected and/or maintain the depth selector and the needle in a selected position (see “stopper ring” 18, “multistage stepped portions” 19, and  “indicator” 37; Fig. 2 – Lee).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the invention of Bechtold to utilize a depth adjuster which is formed to include a plurality of detents and protrusions which align between the depth selector and the forward end of the housing in order to indicate when a certain depth has been selected and/or maintain the depth selector and the needle in a selected position, as disclosed by Lee, in order to permit clear discrete levels of depth adjustment to be performed via a clear indicia corresponding to the depth to maintain ease of setting and reproducibility of setting.
Regarding Claim 38, as discussed above, the depth selector of modified Bechtold includes indicators (see 37 – Lee as per the modification) and the dosage adjuster includes indicators (see Bechtold – 89).
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,042,977 (“Bechtold”) in view of U.S. Publication No. 2015/0018776 (“Schenker”) as applied above, and further in view of U.S. Patent No. 5,480,387 (“Gabriel”)
Regarding Claim 45, Bechtold is configured such that the depth selector is configured to adjust the depth of the needle and the dosage adjuster is configured to adjust the dose of the medicine for any reason, which would be inclusive to reasons such as a measured diameter and a measured height of a skin lesion or skin disorder, whereby to the extent that the instant claim is only a device the utility to reason the depth/dosage based upon injection into a skin lesion/disorder pursuant to measurement thereof constitutes mere functional language. 
However, to the extent that Bechtold only explicitly suggests injection of insulin the following is presented. While Gabriel discloses that insulin is known to be injected by such auto-injectors “any other fluids that must be injected” can also be employed (see Col. 15, Ln. 57-Col. 16, Ln. 10). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the vial of Bechtold with any other injectable medication, as disclosed by Gabriel, including those suitable for injection to treat skin disorders/lesions – whereby B12 is known to be once such medicament and is specifically mentioned by Gabriel, thereby allowing the device to be purposed to injection of ANY injectable liquid thereby increasing the marketability of the device by permitting it to treat a plurality of different disorders. Again, Examiner submits that the dose/depth of the invention of Bechtold can be adjusted, as part of the device, for ANY reason and is therefore inclusive to be adjusted based on measurements of a skin disorder/lesion without modification (other than the medicament as suggested by Gabriel to be variable).


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues that “Bechtold fails to disclose a ‘plunger located in the medicine vial”. However, this is unpersuasive. Applicant’s remarks/arguments fail to expand upon this allegation or seek to expand upon why the piston (17) and rod (18) which are illustrated clearly provided in the medicine vial (12) does not satisfy the instant claim limitation. These features appear to correspond in form and function to the “plunger 160” as disclosed in the instant application, whereby in Bechtold the rod (18) clearly extends into the proximal end of the vial and is used to advance the piston/plug within the via to affect the expelling of a dose of medicament.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/01/2022